            Case 1:21-cv-00725-JHR Document 4 Filed 08/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOHN F. WARD,

               Plaintiff,

v.                                                                       No. 1:21-cv-00725-JHR

BEVERLY E. SIDES, et al.,

               Defendants.

           MEMORANDUM OPINION AND ORDER REGARDING COMPLAINT

       THIS MATTER comes before the Court on Plaintiff's Notice of Intent Pursuant to Rule 7

of the Federal Rules of [Civil] Procedure, Doc. 1, filed August 3, 2021 ("Notice").

       Plaintiff "seeks Federal supbeona [sic] Duces tecums to obtain proof of claims against

Defendants, of theft of property, forgery of Plaintiff[']s name on dispursment [sic] of insurance

settlement funds obtained by attorney firm of Price, Glover and Hayes; Tuscaloosa Alabama as a

result of Plaintiff[']s father Max B. Ward[']s death in auto accident." Notice at 1.

       "A    subpoena       must   issue   from    the   court   where     the   action   is   pending."

Fed. R. Civ. P. 45(a)(2). The Court cannot issue a subpoena because Plaintiff has not filed a

complaint. See Fed. R. Civ. P. 3 ("A civil action is commenced by filing a complaint with the

court").

       IT IS ORDERED that Plaintiff may, within 21 days of entry of this Order, file a complaint.

Failure to timely file a complaint may result in dismissal of this case.




                                                  _____________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
